OFFICE   OF THE ATTORNEY GENERAL~OF              TEXAS
                              AUSTIN
GROVERSELLERS                                                                          /
ATTORNEYGENER*L




    Aon. 0. c. Olaoa
    County Attorney
    nink1.r  cowlty
    Perml t, Tama




                                                    19!45, reque6tlQ  ths
     opinion  of this   d                          uostion stated therein,
     la aa followat




                                           10 in 12 equal monthly        ln-
                                        a of the above oplnlon,           18
                            ers’ Court oi Wnklor         County,    %xas,
                            ay nuoh County Treasurer          of Ylnklsr
                             the 11% eddltionsl        under Caotlon 15
                            20 V.A.C.S.0      At your rarlleat       oon-
                            all appreoiatr     hesrlng     fraa you re-

                 Tat refer      to our opinion    No. O-6358, sddrrssed     to you,
     haldiM    in efieot   tbrt    the ikmm~saioMrs~     htrt  o? Yinkler     County
     oan legelly    fix the ealarles      of oountp offloers   for the year 1945,
     at an ll$ lnoresas      over snd above the msxlmum allowed         suoh oiil-
     oera by law on August 24, 1935.
EI>n.   0.   c.    Olaoll,     Page   2




                  faoticn       15 of Artlola   3912e,      Vernon*8      Annotated
civil     ftetutas,          provldea,   in parts

                  *The ooaOLiaaloasra~             court     in oountlea       hering
         a population           of leas than Twenty Thousand (20,000)
         lnhabltanta,           aooordlng       to the lrat       prsoedlag       Federal
         Census,      at the first          regular      meetin@ in January             of
         osoh oalendar           year, mey pass an order providing                      fca
         oaPlpenaatlon          of 011 county and preolnot                offloara       on
         a aaluy        baala.        The oommlaalonor8’            oourt ln aaoh of
         such oouatlea           la hereby authorized,               and lb ahall         be
         his duty to fix the aalarloa                    oi orimlnal        district
         attorneya.           In the event auoh oourt paaaea auoh order,
         they shall         per    to eaoh of said Ufatriot               end oounty
         ofrioars       In money an annual              salary     in twelve       (12)
         equsl lnatallmenta              of not lea8 than the total                  sum
         earned es compenaatlon                 ror aald otfioera           in said
         0rri0iai       oepeclty        for the flsoel          year 1935 nnd not
         more than the maximum allowed                     such officer        under
         laws cxiatlng           Augaat 24, 1935, provided,                 that     the
         oountlea       having a populatl3n               of leaa then l%enty
         Thousand        (20,000)       lnhabltanta,         aooordlng      ti the last
         preosding        Federal       ConBus, and havln             an aasaased
         valuation        in exoaaa cr Tan :Irllllon               74~10,000,000)
         .Dollera,      tooording        to the last         preoedlng      approved
         tax roll       of auoh oounty, the maximum allowed                        such
         ofiioers       as aalarlea         msy be lnoreased            One (1’5) per
         oent for eaoh One Mllllon                   ($l,OOO,OOO) Dollars
         valuatloa,         or a frmtional            part thereof,         in e~~eaa
         of aafd Ten Yll?lon               ($lO,OOO,OOO) Dollnra              valuation
         over and above the maximum amount mllowed auoh offl-
          oers under ths law8 existing                    on Au&uBt 24, 19351 pro-
         vided,     however,         no 6alarlea        oovwed by &la            aootlon
          shall    exceed the sum of Four Thousand ylve Hundred
        ($4,500)       Dollars       regardless       ot tlie ptiroentaga          of in-
          oraaaa     ln population           snd valuation         and provide4         tur-
          ther that       in all counties            havln(g a population            of not
          leaa than Twenty Thousand and One (20,001)                           rnd not
         more than Twenty-five                Thousand (25,OOO), lo o o r dlng
          to the lest         preoedlng       Fader81 Canaua, and whloh her
          an aoaeaaed         valuatlon        in 0x0088 0r Twenty-five                Mllllon
           (~25,000,000)          Dollars,       aooording      to the last        peoedlng
          approved      tax rolls         of auoh oounty,          the oounty judge,
          aherifi,       county attorney,            a6sentor      and oolleotor          o?
          taxea, county olerk and dlatrlot                      olerk,     the maximum
          aalarlea       hereby fixed at Three Thousand Seven Hundred
          and Fifty        (63,750.00)        Dollara.        . . . . .v
 ..




Hon. G. C. Olson,    page 3



            wlnkler county haa a population       ot 8,141 lnhabl-
tants according    to the 1940 Peboral     Censur, and a tax ralua-
tion of $20,819,098.00       aooordlng to the 1944 approved tax
rolls,  and the oommlss1 onera* oourt of said oounty has passed
an order providing    for the oompnsation      of dl county otfloers
on a salary baris.      Therefore,   3eotion  15 of Artiolo   3912a
is applloable    to aald oounty.

            The county troasurrr    0r winklar County, a8 well a6
other oounty 02floialr     0r said oounty, le ooapensated on an
annual salary   basir  rather   than on II faa or 0omds8fon  basir.
when the oounty trmamrer      is oouqmnaated   on an annual salary
basis, Article8    3941, 3942 and 3943 are not agplloable     to the
extent of llmltln& the additional      oompeneatlon of the oounty
treasurer   as authorized by Seotlon 15, Article     3912s.
                                                                            i
              In view of the foregoing,   your    qudatlon    1s answered
in the   affirmative,
                                                 Yours very    truly
                                          UM’ORNEYGEFBRALOF T2W



                                                       JKIO.cc. Kl$icm
                                                              Asslrtant